Citation Nr: 0430016	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above the existing 10 percent rating 
for the veteran's service-connected right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had a hearing before the undersigned Veterans Law 
Judge at the RO in August 2004.  The most recent VA medical 
examination of the veteran's right knee was performed in 
November 2001.  At the hearing, the veteran asserted that the 
examination was very short and was not thorough.  He also 
testified that his right knee disability had continued to 
worsen over time.  He further stated that the instability of 
his knee had worsened.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); cf. VAOPGCPREC 11-95 (1995).

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations require, among other things, that VA 
notify a claimant of the evidence that is necessary to 
substantiate his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The RO issued the veteran a 
VCAA notice letter in March 2001, but that notice did not 
explain the evidence needed to substantiate the claim.

Accordingly, this case is remanded for the following:

1.  The AMC or RO should provide the 
veteran with a new VCAA notice with 
respect to his claim for an increased 
rating for the right knee disability.  
The new notice should specify that a knee 
disability rating in excess of 10 percent 
would be warranted if there was recurrent 
subluxation or lateral stability that was 
at least moderate, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257; or 
limitation of motion to flexion of no 
more than 30 degrees, or to extension of 
15 degrees or more short of full 
extension, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261; and that 
separate evaluation could be provided if 
there was compensable subluxation or 
lateral instability, limitation of 
flexion, and limitation of extension. 

2.  The AMC or RO should schedule the 
veteran for a VA orthopedic examination 
to obtain current, detailed findings 
regarding the veteran's right knee 
disability.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should report the 
extent of any instability in the knee, 
limitation of flexion, and limitation of 
extension.

The examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  Thereafter, the AMC or RO should re-
adjudicate the claim.  If the claim 
remains less than fully granted, the AMC 
or RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


